 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES EDWARD ALLEN                                Case No.: 3:19-cv-01610-JAH-RBB
     CDCR #D-76353,
12
                                                         ORDER:
13                                      Plaintiff,
                                                         (1) GRANTING PLAINTIFF’S
14                       vs.                             MOTION FOR
15   J. CARDENAS; RALPH M. DIAZ; W.L.                    RECONSIDERATION;
16   MONTGOMERY; M. POLLARD; L.
     WOOD; M. CARRILLO,                                  (2) VACATING ORDER AND
17                                                       CLERK’S JUDGMENT;
                                    Defendants.
18
                                                         AND
19
                                                         (3) GRANTING PLAINTIFF LEAVE
20
                                                         TO FILE A FIRST AMENDED
21                                                       COMPLAINT
22
                                                         (ECF No. 21)
23
24         Charles Edward Allen (“Plaintiff”), proceeding pro se in this civil rights action
25   pursuant to 42 U.S.C. § 1983, has filed a Motion for Reconsideration of the Court’s
26   January 6, 2020 Order dismissing the entire action. (ECF No. 21.)
27   ///
28   ///
                                                     1
                                                                             3:19-cv-01610-JAH-RBB
 1   I.    Procedural History
 2         On August 26, 2019, Plaintiff filed this action. (ECF No. 1.) In addition, Plaintiff
 3   filed a Motion for Leave to Proceed IFP. (ECF No. 2.) On September 27, 2019, the Court
 4   GRANTED Plaintiff’s Motion to Proceed IFP but simultaneously DISMISSED his
 5   Complaint for failing to state a claim upon which relief could be granted pursuant to 28
 6   U.S.C. § 1915(e)(2) & § 1915A. (ECF No. 11.) Plaintiff was given thirty (30) days
 7   leave to file amended pleading. (Id.) However, that time passed and Plaintiff failed to
 8   comply with the Court’s Order. Therefore, on January 6, 2020, the Court dismissed the
 9   action in its entirety for the reasons set forth in the Court’s September 27, 2019 Order and
10   for failing to comply with a Court order. (ECF No. 17.) A Clerk’s Judgement was also
11   entered on January 6, 2020. (ECF No. 18.)
12         On January 24, 2020, Plaintiff filed a Motion for Reconsideration of the Court’s
13   January 6, 2020 Order. (ECF No. 21.)
14   II.   Plaintiff’s Motion pursuant to FED. R. CIV. P. 60(b)
15         A.     Standard of Review
16         Under Rule 60, a motion for “relief from a final judgment, order or proceeding”
17   may be filed within a “reasonable time,” but usually must be filed “no more than a year
18   after the entry of the judgment or order or the date of the proceeding.” FED. R. CIV. P.
19   60(c)(1).
20         Rule 60(b) provides for reconsideration where one or more of the following is
21   shown: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered
22   evidence which by due diligence could not have been discovered before the court's
23   decision; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has
24   been satisfied; (6) any other reason justifying relief. FED. R. CIV. P. 60(b); School Dist. 1J
25   v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “Although the application of Rule
26   60(b) is committed to the discretion of the district courts . . ., as a general matter, Rule
27   60(b) is remedial in nature and must be liberally applied.” TCI Group Life Ins. Plan v.
28   Knoebber, 244 F.3d 691, 695-96 (9th Cir. 2001) (internal quotation marks and ellipsis
                                                    2
                                                                                 3:19-cv-01610-JAH-RBB
 1   omitted). Nevertheless, Rule 60(b) provides for extraordinary relief and may be invoked
 2   only upon a showing of “exceptional circumstances.” Engleson v. Burlington N.R. Co.,
 3   972 F.2d 1038, 1044 (9th Cir. 1994).
 4          B.    Plaintiff’s Motion
 5          In this Motion, Plaintiff seeks leave to vacate the Court’s Order dismissing the
 6   entire action on the grounds that Plaintiff never received the Court’s September 27, 2019
 7   Order. (See Pl.’s Mot., ECF No. 21 at 2.) Plaintiff attaches to his Motion copies of his
 8   “incoming legal log” prepared by prison officials at Calipatria State Prison. (Id. at 13-
 9   15.) These documents appear to corroborate Plaintiff’s position that he did not receive
10   the Court’s September 27, 2019 Order.
11          For these reasons, the Court will GRANT Plaintiff’s request and will permit
12   Plaintiff leave to file an amended complaint.
13   III.   Conclusion and Order
14          Based on the foregoing, the Court:
15          1)    GRANTS Plaintiff’s Motion for Reconsideration (ECF No. 21);
16          2)    VACATES the Court’s January 6, 2020 Order and the Clerk’s Judgment
17   (ECF Nos. 16, 17);
18          3)    GRANTS Plaintiff thirty (30) days to file a First Amended Complaint which
19   corrects the deficiencies of pleading identified in the Court’s September 27, 2019 Order.
20   Plaintiff’s Amended Complaint must be complete by itself without reference to his
21   original pleading. Defendants not named and any claim not re-alleged in his Amended
22   Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios,
23   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
24   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
25   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
26   amended pleading may be “considered waived if not repled.”).
27   ///
28   ///
                                                  3
                                                                              3:19-cv-01610-JAH-RBB
 1         The Court DIRECTS the Clerk of the Court to provide Plaintiff with a blank copy
 2   of its form complaint under the Civil Rights Act, 42 U.S.C. § 1983. Plaintiff must
 3   provide the correct case number and identify the pleading as his “First Amended
 4   Complaint.”
 5         If Plaintiff fails to file an amended pleading, this Court will enter a final order of
 6   dismissal.
 7         IT IS SO ORDERED.
 8
 9
10   Dated: January 30, 2020
11                                               HON. JOHN A. HOUSTON
                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                3:19-cv-01610-JAH-RBB
